Citation Nr: 1227581	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  07-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability to include pes planus and osteoarthritis (claimed as bilateral claw toes and arch problems). 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION


The Veteran served on active duty from July 1955 to November 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus and bilateral pes planus.  The case was later transferred to the RO in Roanoke, Virginia. 

The Veteran presented testimony before a decision review officer at the RO in April 2008.  A transcript of the hearing is of record. 

In November 2010, the Veteran cancelled a Board hearing scheduled for that month. He has not requested that the hearing be rescheduled. Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011). 

In December 2012, the Board remanded the appeal for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Pes planus was identified on the examination when the Veteran was accepted for enlistment into active service. 

2.  Pes planus was not aggravated beyond the normal course of this condition by any service-related superimposed disease or injury.  

3.  Osteoarthritis of the feet did not have its onset in service or within a year of service.  

4.  Calluses and plantar warts resolved in service.

5.  The Veteran's tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability to include pes planus and osteoarthritis are not met. 38 U.S.C.A. §§ 1111, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.304(b), 3.306, 3.309 (2011). 

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1111, 1131, 5107(b); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a pre-adjudication letter in August 2005 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Pursuant to the December 2012 Board remand, a December 2010 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The claims were subsequently readjudicated in a May 2012 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the service treatment records and identified relevant post-service VA and private treatment records.  In November 2008, the RO attempted to obtain VA treatment records dated from January 1960 to September 1980 from the Martinsburg VA Medical Center.  In November 2008, the Veteran was advised that there were no records of such treatment and that he could submit the evidence himself or advised VA as to where they are located.  At the same time, a November 2008 memorandum reported that all procedures to obtain the records were correctly followed and that further attempts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2)  

The Board remanded the claims to provide the Veteran with additional VA examinations that included nexus opinions.  The February 2011 and May 2012 VA examinations are adequate for the purposes of adjudication and reflect compliance with the December 2012 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The appeal is thus ready to be considered on the merits.

II.  Legal Criteria-Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).
Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Pes Planus

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 



Service connection is not possible for congenital or developmental defects but is permitted for congenital diseases.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  VA must initially determine whether the claimed condition is a congenital disease or defect.  If the condition worsened in service, it is a congenital disease, because defects are unchanging.  Id.  The presumption of soundness applies to congenital disases, but not defects.

Service connection may also be granted for disability due to aggravation of a constitutional or developmental disease or for a superimposed disease or injury.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

The Veteran's service treatment records (STRs) include a July 1955 report of medical history for entrance into service in which he indicated that he had never had foot trouble.  However, the July 1955 enlistment examination report shows that the feet were abnormal and he was given a diagnosis of asymptomatic pes planus.  

The remaining STRs reveal that in March 1956 the Veteran complained of pain, was diagnosed as having a plantar wart, and had a wart trimmed.  In November 1956, he was seen for calluses on his foot and trimmed warts.  In February 1957, he had calluses on his foot, plantar corn on the left foot under 3rd metatarsal and a corn on the small toe of the right foot.  The corns were shaved and removed.  In December 1957, he was seen for calluses (corns) on the toes and plantar surface of his foot.  In a report of medical history completed in November 1959 for discharge from service; he reported that he had or had had foot trouble.  The physician's summary and November 1959 discharge examination report elaborate that the foot trouble referred to a painful plantar callus in 1958, but none since that time.  

Social Security Administration (SSA) records that reveal that the Veteran was awarded disability benefits for osteoarthritis.  The determination showed that the Veteran became disabled in December 1996.  

Treatment records considered in the SSA determination included an unidentified record that noted that the Veteran had an accident at work in November 1990 in which his left foot was smashed with a pallet jack.  Treatment records dated in 1990 to 1993 from Dr. G.G.C. noted the 1990 work injury, included a November 1992 bone scan that showed osteoarthritis of the feet and ankles, and reported the Veteran's complaints of worsening pain in his left foot.  A September 1994 treatment record from Rockingham Memorial Hospital also reported work-related injury in 1990 with worsening left ankle pain.  

A December 1992 treatment record from University of Virginia Health Sciences Center reported a history of orthopedic problems involving the left leg including a left foot fracture in the 1970', crush injury of the foot in 1990, a knee fracture in 988, and arthroscopy in 1991.  In September 1993 correspondence from the Department of Orthopaedics and Rehabilitation, it was noted that the Veteran had a permanent impairment consisting of 15 percent permanent impairment of the left lower extremity as a result of the November 1990 injury to his left foot.   December 1995 treatment records from Dr. R.S. noted that Veteran's 1990 injury and the Veteran's reports of having pain with ambulating and prolonged standing since that time.  

Treatment records dated from 1999 to 2009 from the VA Medical Center (VAMC) in Martinsburg /Harrisonburg VA Community Based Outpatient Clinic (CBOC) included a September 1999 record that showed that the Veteran was seen for orthotics prosthetics consult.  

Beginning in January 2005, the Veteran complained of pain in his ankles and feet with walking and standing since 1955 when he was first issued shoes/boots in the Air Force that were too small.  March 2005 X-rays revealed degenerative changes of both feet and calcaneal spurs.  A March 2005 record noted the Veteran's reported military history and that the Veteran was presently wearing "worn" walking shoes.  The list of foot deformities included micro trauma to both feet due to shoe gear.  

It was noted in the record that his shoes appeared "worn".  In July 2005, orthopedic molded shoes and "vibram" soles were prescribed.  The diagnoses included moderate varicosities of legs and medial malleoli; pes planus gravis; severe pronation syndrome; onychauxis/onychomycosis; onychodystrophia / onychocryptosis; paronychia, right hallux; history of degenerative arthritis and inferior calcaneal spur; and rule out diabetic peripheral neuropathy, hammertoes, plantar fasciitis, and micro trauma (due to "worn" shoes).  In April 2007, he reported that he needed his toe nails trimmed on both feet.  He had a "burning sensation" and "tingling" in his ankles and feet when he walked or stood.  He had complaints of his new high quarter orthopedic shoes hurting is ankles when he wore them.     

The Veteran's claim for service connection was received in July 2005.  He reported that his foot disability had begun in June 2005.

In August 2006 statements, the Veteran's spouse reported that the Veteran wears a size 11 shoe, but was given a size 10 in service.  

In an August 2006 statement a fellow Air Force comrade, reported that the Veteran had normal feet, but after service they had hurt and he had a lot of trouble with them.  The Veteran reported that his shoes were too small, but was told in the military to wear them anyway.   

Statements from the Veteran's wife and a fellow comrade also suggest that the Veteran's current foot problems began in service.  

The only medical opinions of record were provided by a VA examiner in February 2011, and confirmed by another VA examiner in May 2012.  

On the February 2011 VA examination, the examiner reported review of the claims file, summarized the pertinent medical evidence, and noted the Veteran's contentions.  The examiner diagnosed pes planus.  The examiner reported that the diagnosed condition was congenital or development and there was no indication that the condition was worsened by military service.  

The examiner stated that the Veteran had multiple diagnoses that affected his feet, were co-morbid, and resulted in amplifying impairments including chronic arterial insufficiency (due to atherosclerosis, diabetes, and smoking), polyneuropathy (multifactorial including B-12 deficiency and diabetes mellitus) and prior crush injury to the left foot with residuals.  

The examiner indicated that these conditions were superimposed upon the congenital/development condition.  The examiner stated that the pes planus noted on the enlistment physical at the age of 18 was a development deformity as opposed to an acquired deformity.  

The February 2011 and May 2012 VA examiners found that the Veteran's bilateral pes planus (and any associated osteoarthritis) did not progress beyond the natural progression of the disease during his active military service.  Instead, the bilateral pes planus did progress beyond the natural progression of the disease with the development of osteoarthritis, left worse than right, after military service due to physical trauma in 1990 and due to the co-morbidities of the Veteran's diabetes, peripheral vascular disease, and polyneuropathy.  

The examiners considered that the Veteran did present with complaints of foot pain while in service and was treated for calluses and corns and plantar warts while in the service.  However, plantar warts were a viral infection, which in the Veteran's case resolved, did not cause osteoarthritis, and did not aggravate pes planus.  

Although the examiners generally acknowledged that calluses and corns were caused by overuse or ill fitting footwear and that warts were a viral infection.  The Veteran's calluses and warts resolved as indicated on military discharge physical dated in 1959.  The examiner opined that osteoarthritis of the feet (left worse than right) was less likely than not permanently aggravated by in service disease or injury (plantar warts, calluses, and corns, or Veteran's claim of ill-fitting shoes).  

In regards to any super-imposed injury or disability, the examiners reported that the Veteran suffered an on the job crush injury to the left foot in 1990 (after military service), which resulted in a 15 percent impairment of the left lower leg as determined by medical evaluation in 1993, and which would be unrelated to pes planus and/or military service.  The disparity in impairment between the left and right foot was evident on the physical examination and x-ray at the time of the VA examination showed that the left foot was significantly more severely impaired than the right foot.  

The examiners stated that the Veteran also suffered from the diseases of diabetes, peripheral vascular disease, and polyneuropathy, which were co-morbid conditions and significantly worsened the foot condition and promoted the development of and aggravated the osteoarthritis.  The examiner noted that was no indication from military medical records to indicate onset or development of diabetes, peripheral vascular disease, or polyneuropathy while in service.  The examiners could not find any other nexus to military service for these conditions; therefore, these issues were deemed unrelated to military service.  

Analysis

The VA examiners have not stated whether the pes planus was a congenital defect or disease; nonetheless, because pes planus was found on the examination when the Veteran was accepted for service, the presumption of soundness is not for application.  38 U.S.C.A. § 1111.

The question then is whether pes planus was aggravated in service.  Service treatment records show no findings related to pes planus after the Veteran was accepted for active duty, and the Veteran has not reported any symptoms of pes planus in service.  The examiners also opined that there was no in-service aggravation.  The record does not show any in-service increase in pes planus disability during service.  The VA examiner reported that the current arthritis was a manifestation of pes planus beyond natural progression, but related this progression to the post-service foot injury.  Hence, no in-service increase in disability is shown and aggravation may not be conceded.

The Veteran has reported superimposed disability resulting from ill fitting shoes.  Consistent with his reports, the service treatment records show complaints of foot pain, calluses and warts.  Contrary to the Veteran's current contentions; however, the service treatment records report that these conditions resolved and were not present at the time of his separation from service.  The Veteran apparently reported no current symptoms at the time he completed the medical history and examination for separation from service.

The contemporaneous post-service record shows no findings of a foot disability until an on-the-job injury in 1990.  At the time of that injury and for approximately 15 years therafter, the Veteran reported no symptomatology dating back to service.  Even when he filed the current claim for benefits, he reported that his symptoms were of recent onset.

The Veteran contends that his foot condition was aggravated when he was force to wear shoes that were too small when he entered service, resulting in curled toes and adversely affected the arches of his feet.  See July 2005 statement; June 2006 notice of disagreement; January 2007 Form 9; and April 2008 DRO hearing transcript.  

He is competent to report the symptoms and history of his bilateral foot disability.  However, his reports must be weighed against the objective evidence of record and their credibility must be assessed.  Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

The Veteran's wife, and a fellow service member have reported their awareness of the Veteran's reports of ill fitting shoes in service and symptoms after service, but they do not report a continuity of symptoms or a personal knowledge of the events reported by the Veteran.  There is no indication that the service member knew the Veteran in service, and there is a suggestion that he met the Veteran at a VA medical center.  The Veteran's wife reports that she first met the Veteran in 1974.  Given their lack of any reported personal knowledge of the crucial events, their statements are of limited probative value.  

To the extent the Veteran is reporting a continuity of symptomatology dating back to service, his reports are contrary to the history he gave at the time of his separation from service and at the time of his claim for VA benefits.  His current reports and testimony are also not consistent with the history reported in the treatment records between 1990 and 2005.  For instance, in December 1995 he reported having pain with ambulating and prolonged standing only since the work-related injury to his foot in 1990.  See treatment records from Dr. R.S.  Although he was being treated for a foot disability during this period, he reported no history of in-service injury or ongoing symptoms prior to the 1990 injury.  The Veteran's current reports of ongoing symptoms since service are; therefore not deemed credible.

Additionally, the Veteran has provided contradictory information concerning the history of his foot disability.  On his July 2005 VA Form 21-4138, he reported that the disability began in June 2005.  

Overall, the medical opinions from the February 2011 and May 2012 VA examiners persuasive as they are plausible premised upon a review of the evidence, consideration of an accurate history, including the Veteran's reports, and are accompanied by an explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Also, there is no evidence that arthritis was manifested to a compensable degree until many years after service.  The February 2011 and May 2012 VA examination reports are persuasive evidence, and there is no credible and competent evidence to the contrary.  No other medical opinion is of record.  

The weight of the evidence is thus against a finding that the pre-existing pes planus increased in severity during service or was aggravated beyond normal progression; or that any superimposed disability was incurred in service.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

B.  Tinnitus

Treatment records dated from June 1993 to May 2005 from Harrisonburg ENT Associates, Inc., dated from 2001 to 2009 from Martinsburg VAMC/Harrisonburg VA CBOC, and VA examinations noted complaints, treatment, and findings of tinnitus.  Thus, current tinnitus has been demonstrated.

At his August 2008 DRO hearing, the Veteran reported that while he was in the service, he was initially in the motor pool as a mechanic and worked on trucks.  He then went into the military police for approximately three and a half years and guarded the airplanes on the flight line.  He was around the jet engines day and night.  He reported that he noticed tinnitus in service.  

Such exposure is consistent with the circumstances of his service.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) was a vehicle operator.  Service personnel records also include duties such as motors and miscellaneous Maintenance Helper, Metal working Helper, Surface Trans. Helper at various Air Force Bases. 

He also experienced occupational noise exposure following service as a tractor truck driver for approximately 43 years and had a head injury around 1973 with a loss of consciousness.   See treatment records from Harrisonburg ENT Associates, Inc.  However, on his December 2006 Form 9, the Veteran reported that his after service noise exposure was limited by hearing protection.  

There is evidence against the Veteran's reports of symptomatology beginning in service.  STRs including July 1955 entrance and November 1950 separation reports of medical examination and history are negative for any complaints, treatment, or diagnoses related to tinnitus.  On November 1959 discharge report of medical history, the Veteran checked "NO" when asked if he had any ear, nose, or throat trouble.   Treatment records from the Martinsburg VAMC/Harrisonburg VA CBOC included an April 2001 record that reported complaints of tinnitus for only the past 5 years.

On the other hand, the Veteran first reported an onset of symptoms in-service at a time when he was not claiming service connection.  A May 2005 treatment record from Harrisonburg ENT Associates, Inc. reported complaints of noises in both ears with a date of onset in 1955.  Treatment records beginning in June 1993 for complaints of increased tinnitus noted the Veteran's post-service occupational noise exposure, but also noted noise exposure from jet engines while he was in the Air Force.  See treatment records from Harrisonburg ENT Associates, Inc. dated in June 1993, January 195, and May 2005.  

Additionally, in statements from the Veteran's spouse, she reported that she met the Veteran in 1974 and he reported that he heard "frying" in his ears.  See August 2006 statements.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that his reports are credible and in-service noise exposure with and symptoms of tinnitus are conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  

The only medical opinion as to the etiology of the Veteran's tinnitus is that of the VA examiner who conducted the February 2011 examination.  The VA examiner opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of his military service.  The examiner reasoned that there was no mention tinnitus in the Veteran's military records and that he did not notice the tinnitus until 1995, well after his military service.  

The February 2011 opinion is of little probative weight because, the opinion did not acknowledge or otherwise consider the Veteran's reports of tinnitus beginning in 1955.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Additionally, the opinion lacks probative value, because it is premised on an inadequate rationale and an inaccurate report of the history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner reported that the Veteran did not notice tinnitus until 1995; however, the evidence of record includes a June 1993 record that documented complaints of increased tinnitus.  

As there is evidence of in-service noise exposure, evidence of current tinnitus, competent and credible evidence of tinnitus beginning in service, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 



ORDER

Service connection for a bilateral foot disability to include pes planus and osteoarthritis is denied. 

Service connection for tinnitus is granted. 



REMAND

In December 2010, the Board remanded the Veteran's claim for hearing loss to afford the Veteran a VA examination.  A VA examination was provided in February 2011.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military service.  The examiner reasoned that there was no mention of hearing loss in the Veteran's military records.  However, the examiner did not take into account the Veteran's reports.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

The examiner noted that on discharge examination, hearing was normal in both ears for whispered voice test.  The examiner added as part of the rationale for his opinion that the Veteran's current level of hearing loss would have precluded him from passing even a whispered voice test.  The examiner acknowledged; however, that the Veteran's hearing loss disability was progressive.  The current VA opinion does not address the Veteran's contentions that his hearing loss began in service, progressed over time and was a result of noise exposure from aircraft, machinery, and vehicles in service.   

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine whether current bilateral hearing loss disability is related to noise exposure in service, or otherwise related to disease or injury in service or the now service connected tinnitus. 

The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

a) The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disability, had its origin in service or are the result of a disease or injury in service, to include as due to any reported in-service noise exposure, rather than other, intervening, factors (such as 43 years of post-service noise exposure as a tractor truck driver and a head injury with a loss of consciousness).  

b) If not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss disability was either caused (in whole or in part) or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected tinnitus.

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of any current disability, that shows a baseline of any bilateral hearing loss prior to the aggravation.

c) The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner should assume that the Veterna had in-service noise exposure from jet and airplane engines, machinery, and vehicles.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  The RO/AMC should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete.

3.  If any benefit sought on appeal is not granted, the RO/AMC should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


